DETAILED ACTION
Claims 1-7, 9-13, and 15 are pending in the instant application, the Applicant amending claims 1 and 11.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7, 9-13, and 15 are objected to because of the following informality: the amended language of “one hot binary vector” is not grammatically correct. In keeping with the disclosure at paragraph 37, “one hot” should be “one-hot”.
Appropriate correction is required

Claim Rejections - 35 USC § 101 (Abstract Idea)
Claims 1-7, 9-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1-7, 9-13, and 15:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims  fall within a statutory class of process, machine, manufacture, or composition of matter. 
In accordance with the 2019 Patent Eligibility Guidance (2019 PEG), Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
Step 2A – Prong One looks at the claims to see if they recite a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claims to be directed to an abstract idea, they must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes.
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. The claims recited determining the difference in data, matching that data to time window, and generating new data from the old data. These steps recite the details associated with data conditioning for ease of later analysis, similar to the method of using Fourier transformations or Kalman filtering in order to make later data analysis easier. The instant claims are thus directed to the mathematical concept of an algorithm for conditioning financial data to better calculating parameters indicating a pattern or structure in market data.
Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, 

Step 2A – Prong 2 is directed to determining if the claims recite any limitations beyond the identified abstract idea and if those limitations are integrated into a practical application. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
The elements of the claims which are beyond the abstract idea identified above consist of a processor, a tangible computer-readable medium, a processor of a computer system. This limitations are recited only to conduct the method steps of the 

Step 2B concerns analyzing the claims for additional elements and if they raise the claims as a whole to be directed towards “significantly more” than the identified abstract idea, and thus patent eligible.
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements recite the use of a generic computer performing generic computing tasks. Taken as an ordered combination, the claim elements are directed to limitations that are not enough to qualify as significantly more than being direct to an abstract idea, as they either recite mere instructions to implement the idea on a computer, or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the 
The dependent claims are directed to a similar (albeit narrower) abstract idea as identified above. The additional elements (if any) recited in the dependent claims are also of a well-understood, routine, and conventional nature to not amount to “significantly more” than the identified abstract idea. As such, claims 1-7, 9-13, and 15 are not patent eligible under 35 USC 101.
For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 103
Claim 1-7, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bland, US 2014/0310201, in view of Satchwell, US 2003/0139957, in view of official notice.
AS TO CLAIM 1 
A computer system comprising: a processor;
a tangible computer-readable medium containing computer-executable instructions that when executed by the processor cause the computer system to process market data for use by a machine learning computer by performing the steps comprising:
Bland (paragraph 66) teaches a computer readable media embodiment.

(a) receiving a collection of market data that includes time stamps, price levels and order quantities, the collection of market data characterized by a first size;
Bland (paragraphs 51-54) teaches concerning market data that include time stamps, prices, and volumes (order quantity). The amount of data provided is the first size of the data.

(b) determining, for each time stamp, a difference in order quantity at each price level when compared to order quantity at the same price level at the previous time stamp; 
Bland (paragraphs 55-56) teaches concerning differences in order quantity and (paragraph 61) teaches concerning variations over time. Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

c) partitioning the collection of market data into a sequence of time period windows


(d) dividing the determined differences into predefined portions, each of which is characterized by one of a plurality of categories, each category being assigned to the time period window in accordance with the division of the determined differences;
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data.
Bland (paragraphs 54-57) teaches concerning classify all market data (which includes changes in volume) by color, where the shade of the color indicates the category of the change and the shade is equivalent to a given category by RGB values. 

(e) generating a new data set comprising the sequence of time period windows, each of which includes a one-hot binary vector encoding of the plurality of categories representative of each price level and time stamp therein, the new data set characterized by a second size less than the first size;
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data.

Neither Bland nor Satchwell explicitly teach concerning the use of the data formatting technique of one-hot binary vectors. However, the Examiner takes official notice that at the time of the application the use of one-hot binary vectors as a method of encoding discrete value variables in order to use such data in a machine learning environment is old and well known in the art. This use of one-hot binary vectors is shown in evidence in at least Malkin, US 2015/0100438, Kaznady, US 2017/0213280, and Gupta, US 2017/0091673.

(f) inputting the new data set into a computer system that executes a machine learning algorithm to train a neural network used to identify structure therein, wherein processing requirements of the machine learning algorithm are reduced and result accuracy is improved.
Bland teaches concerning pre-processing of financial data for analysis, but does not teach concerning machine learning or neural networks. However, Satchwell teaches concerning training 
The intended result of processing requirements of the machine learning algorithm are reduced and result accuracy is improved is a statement of intended use and given little patentable weight.

STATEMENT CONCERNING THE COMBINATION:
Bland is directed to market depth information for a financial instrument including a plurality of bid and ask order metrics at corresponding price. Satchwell is directed to a neural network is trained to assess market trends. The techniques of Bland and Satchwell are complementary in that the data pre-processing of raw market data is intended for later analysis. The facts officially noticed are data encoding technique well known at the time of the application. Thus, one having ordinary skill in the art would understand that the techniques of Bland and Satchwell and that officially notice can be combined as data source, data format, and data analyzer, resulting in the predictable outcome of data pre-processing to 
It would be obvious to one skilled in the art at the time of the invention to combine the data pre-processing of Bland with the data analysis of Satchwell and the facts officially noticed. The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable. See MPEP 2143(A).

AS TO CLAIM 2 (of 1) 
wherein (c) comprises:
selecting a length of the time period windows to reveal patterns in market data.
Bland (paragraph 62 and figures 3-5) teaches concerning displaying a time window and zooming out on that window. Zooming out is a selection of time windows, which reads on selecting a length of the time period window as it allows for visualization of longer time periods. This analysis is conducted to identify market patterns (paragraph 48).
Applicant did not define any difference between the term pattern and structure. As such, the teaching of Bland apply equally to both terms. Additionally, “to reveal patterns in 

AS TO CLAIM 3 (of 1) 
wherein (c) comprises:
selecting a length of the time period windows to reveal structures in market data.
Bland (paragraph 62 and figures 3-5) teaches concerning displaying a time window and zooming out on that window. Zooming out is a selection of time windows, which reads on selecting a length of the time period window as it allows for visualization of longer time periods. This analysis is conducted to identify market patterns (paragraph 48), which are functionally equivalent to structures in market data, as a structure is a recurring pattern.
Applicant did not define any difference between the term pattern and structure. As such, the teaching of Bland apply equally to both terms. Additionally, “to reveal structures in market data” is a statement of intended use and given little patentable weight.

AS TO CLAIM 4 (of 1) 
wherein the dividing further comprises determining quantiles for changes in order quantities;


AS TO CLAIM 5 (of 4) 
wherein (d) further comprises:
comparing order quantities prior to a window to order quantities within the window.
Bland (paragraphs 55-56) teaches concerning differences in order quantity and (paragraph 61) teaches concerning variations over time. Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

AS TO CLAIM 6 (of 5) 
wherein (d) further comprises:
classifying changes in order quantities that are large and small increases and decreases.
Bland (paragraphs 54-56) teaches concerning classify all market data (which includes changes in volume) by color, including classifying as high and low.

AS TO CLAIM 7 (of 6) 
wherein (d) further comprises:
analyzing order quantity changes over multiple windows.
Bland (paragraphs 55-56) teaches concerning differences in order quantity and (paragraph 61) teaches concerning variations over time. Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

AS TO CLAIM 9 (of 1) 
wherein (d) further comprises:
assigning a category for each time stamp within a time period window in accordance with the divisions determined in (d).
Bland (paragraphs 56-57) teaches grouping market data by time interval and into percentiles. A percentile is a quantile which contains 1% of the total data. Bland (paragraph 61) further teaches grouping on a time stamp basis.
Bland (paragraphs 54-56) teaches concerning classify all market data (which includes changes in volume) by color, including categories as high and low. 
Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

AS TO CLAIM 10 (of 9) 
wherein the categories comprise:
large increase in ask order quantity, small increase/decrease in ask order quantity, large decrease in ask order quantity, no order quantity, large decrease in bid order quantity, small increase/decrease in bid order quantity and large increase in bid order quantity.
Bland (paragraphs 54-56) teaches concerning classify all market data (which includes changes in volume) by color, including classifying as high and low. 
Combined within the embodiment of Bland’s teaching reads on the claim element as a whole, as the two aspects are applied simultaneously in Bland’s embodiment.

AS TO CLAIMS 11-13 and 15 
The claims recite elements substantially similar to those recited in claims 1-7 and 9-10. Thus, the art and rationale of claims 1-7 and 9-10 applies. 

Response to Arguments
Applicant's arguments filed December 4, 2020 have been fully considered but they are not persuasive or moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicants again argue that the claims are directed to a specific technology, the improvement of the operation of a neural network. This argument is again unpersuasive because the instant claims are not directed towards the improvement of neural networks as a whole. While Applicant’s arguments refer to neural networks at 39 instances, Applicant’s disclosure refers to neural networks at three instances in only two paragraphs: 
[39] In some embodiments of the invention, the pre-processing results are used by a computer system that executes a machine learning algorithm. The machine learning process may involve training a neural network, such as a recurrent neural network (RNN), as needed.

[43] Next, in step 504 features are extracted from windows of market data that include start and end times. Step 504 may include one or more of the pre-processing steps described above. In one example, feature extraction can be done by a computer executing computer-executable instructions and that uses a neural network specifically adapted for the statistical structure of market data. Once trained, the system may provide a feature mapping from sequences of market snapshots to a so-called feature space. The feature space may be a lossy encoded compression of the sequence. In other words, compression of sequences of market data snapshots removes "noise" in a market data sequence and retains the "signal", i.e., the unique features of market data behavior that make up the feature space. A sequence of market snapshots may be mapped to a point in the feature space. The feature space allows for a distance 

From this lack of discussion of neural networks in Applicant’s disclosure compared to the ample discussion of improvements of neural networks in Applicant’s arguments, Applicant’s arguments that the claims are directed towards improving neural networks in not persuasive.
 
Concerning the rejection under 35 USC 103:
Applicant’s arguments are moot in light of the new grounds of rejection.

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.


/Leland Marcus/
Primary Examiner
Art Unit 3623